Exhibit 10.1

PRGX GLOBAL, INC.

2017 EQUITY INCENTIVE COMPENSATION PLAN

Article 1

Effective Date, Objectives and Duration

1.1 Effective Date of the Plan. PRGX Global, Inc., a Georgia corporation (the
“Company”), has adopted the 2017 Equity Incentive Compensation Plan (the “Plan”)
on April 25, 2017, subject to approval by the shareholders of the Company. The
terms of the Plan are set forth herein. If the shareholders of the Company do
not approve the Plan within twelve (12) months after the date the Company
adopted the Plan, the Plan shall terminate. Awards may be granted under the Plan
only after the shareholders of the Company approve the Plan.

1.2 Objectives of the Plan. The Plan is intended (a) to attract and retain
highly qualified persons to serve as employees, consultants and Non-Employee
Directors and to promote ownership by such employees, consultants and
Non-Employee Directors of a greater proprietary interest in the Company, thereby
aligning such employees’, consultants’ and Non-Employee Directors’ interests
more closely with the interests of the Company’s shareholders, (b) to allow
Grantees to acquire or increase equity ownership in the Company, thereby
strengthening their commitment to the success of the Company and stimulating
their efforts on behalf of the Company, and to assist the Company and its
Affiliates in attracting and retaining employees, consultants and Non-Employee
Directors, (c) to provide annual cash incentive compensation opportunities that
are competitive with those of peer corporations, (d) to optimize the
profitability and growth of the Company and its Affiliates through incentives
that are consistent with the Company’s goals, (e) to provide Grantees with an
incentive for excellence in individual performance, and (f) to promote teamwork
among employees, consultants and Non-Employee Directors.

1.3 Duration of the Plan. The Plan shall commence on the date of adoption of the
Plan by the Board of Directors of the Company (the “Board”) (the “Effective
Date”) subject to approval by the shareholders of the Company as described
above. Provided the shareholders of the Company approve the Plan, the Plan shall
remain in effect, subject to the right of the Board to amend or terminate the
Plan at any time pursuant to Article 16 hereof, until the earlier of April 25,
2027, or the date all Shares subject to the Plan shall have been issued and the
restrictions on all Restricted Shares granted under the Plan shall have lapsed,
according to the Plan’s provisions.

Article 2

Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

2.1 “Acquired Entity” has the meaning set forth in Section 5.6(b).

2.2 “Acquired Entity Awards” has the meaning set forth in Section 5.6(b).

2.3 “Adjusted EBIT” has the meaning set forth in Section 4.4.

2.4 “Adjusted EBITDA” has the meaning set forth in Section 4.4.



--------------------------------------------------------------------------------

2.5 “Affiliate” means any corporation or other entity, including but not limited
to partnerships, limited liability companies and joint ventures, with respect to
which the Company, directly or indirectly, owns as applicable (a) shares or
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of shares or stock entitled to vote, or fifty percent (50%) or
more of the total value of all shares of all classes of shares or stock of such
corporation, or (b) an aggregate of fifty percent (50%) or more of the profits
interests or capital interests of a non-corporate entity. Affiliate includes any
corporation or other entity that becomes such on or after the Effective Date.

2.6 “Applicable Law” means U.S. federal, state and local laws applicable to the
Company, any legal or regulatory requirement relating to the Plan, Awards and/or
Shares under applicable U.S. federal, state and local laws, the requirements of
Nasdaq and any other stock exchange or automated quotation system upon which the
Shares are listed, the Code, and the applicable laws, rules, regulations and
requirements of any other country or jurisdiction where Awards are or are to be
granted, exercised, vested or settled, as such laws, rules, regulations and
requirements shall be in place from time to time.

2.7 “Award” means Options (including non-qualified options and Incentive Stock
Options), SARs, Restricted Shares, Performance Units (which may be paid in
cash), Performance Shares, Deferred Stock, Restricted Stock Units, Dividend
Equivalents, Bonus Shares, Cash Incentive Awards or Other Stock-Based Awards
granted under the Plan.

2.8 “Award Agreement” means either (a) a written agreement entered into by the
Company and a Grantee setting forth the terms and provisions applicable to an
Award granted under this Plan, or (b) a written statement issued by the Company
to a Grantee describing the terms and provisions of such Award, including in
either case any amendment or modification thereof. The Committee may provide for
the use of electronic, internet or other non-paper Award Agreements and the use
of electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by the Grantee.

2.9 “Board” means the Board of Directors of the Company.

2.10 “Bonus Shares” means Shares that are awarded to a Grantee with or without
cost (save in all events for payment by the Grantee in cash of the nominal value
per Share if required by Applicable Law) and without restrictions either in
recognition of past performance (whether determined by reference to another
employee benefit plan of the Company or otherwise), as an inducement to become
an Eligible Person or, with the consent of the Grantee, as payment in lieu of
any cash remuneration otherwise payable to the Grantee.

2.11 “Cash Incentive Award” means an Award granted under Article 15 of the Plan.

2.12 “Cause” shall have the same definition as under any employment or service
agreement between the Company or any Affiliate and the Participant or, if no
such employment or service agreement exists or if such employment or service
agreement does not contain any such definition, “Cause” means (i) the
Participant’s act or failure to act amounting to gross negligence or willful
misconduct to the detriment of the Company or any Affiliate; (ii) the
Participant’s dishonesty, fraud, theft or embezzlement of funds or properties in
the course of

 

2



--------------------------------------------------------------------------------

Participant’s employment; (iii) the Participant’s commission of or pleading
guilty to or confessing to any felony; or (iv) the Participant’s breach of any
restrictive covenant agreement with the Company or any Affiliate, including but
not limited to, covenants not to compete, non-solicitation covenants and
non-disclosure covenants. For purposes of the Plan, the Participant’s
resignation without the Company’s or an Affiliate’s written consent in
anticipation of termination of employment for Cause shall constitute a
termination of employment for Cause.

2.13 “CEO” means the Chief Executive Officer of the Company.

2.14 “Change in Control” shall be deemed to have occurred upon the first
occurrence of an event set forth in any one of the following paragraphs:

(a) The accumulation in any number of related or unrelated transactions by any
Person of beneficial ownership (as such term is used in Rule 13d-3 promulgated
under the Exchange Act) of fifty percent (50%) or more of the combined voting
power of the Company’s voting stock; provided that for purposes of this
subsection (a), a Change in Control will not be deemed to have occurred if the
accumulation of fifty percent (50%) or more of the voting power of the Company’s
voting stock results from any acquisition of voting stock (i) by the Company,
(ii) by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Affiliate, or (iii) by any Person pursuant to a merger,
consolidation or reorganization (a “Business Combination”) that would not cause
a Change in Control under subsection (b) below; or

(b) Consummation of a Business Combination, unless, immediately following that
Business Combination, all or substantially all of the Persons who were the
beneficial owners of voting stock of the Company immediately prior to that
Business Combination beneficially own, directly or indirectly, at least fifty
percent (50%) of the combined voting power of the Company’s voting stock
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the voting
stock of the Company; or

(c) Less than a majority of the members of the Board of Directors of the Company
or any entity resulting from a Business Combination are Incumbent Board Members;
or

(d) A sale or other disposition of all or substantially all of the assets of the
Company, except pursuant to a Business Combination that would not cause a Change
in Control under subsection (b) above; or

(e) A complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that would not cause a Change in Control under subsection
(b) above.

Notwithstanding the foregoing, in the case of any Award that constitutes
deferred compensation within the meaning of Section 409A of the Code, there
shall not be a Change in Control unless there is a change in the ownership or
effective control of the Company, or in a substantial portion of the assets of
the Company, within the meaning of Section 409A of the Code where necessary for
such Award to comply with Section 409A of the Code.

2.15 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to a particular section of the Code include references to
regulations and rulings thereunder and to successor provisions.

2.16 “Committee” has the meaning set forth in Section 3.1(a).

2.17 “Compensation Committee” means the compensation committee of the Board.

 

3



--------------------------------------------------------------------------------

2.18 “Corporate Transaction” has the meaning set forth in Section 4.2(b).

2.19 “Covered Employee” means a Grantee who, as of the last day of the fiscal
year in which the value of an Award is recognizable as income for U.S. federal
income tax purposes, is a “covered employee,” within the meaning of Code Section
162(m), with respect to the Company.

2.20 “Deferred Stock” means a right, granted under Article 10, to receive Shares
at the end of a specified deferral period.

2.21 “Disability” or “Disabled” means, unless otherwise defined in an Award
Agreement, or as otherwise determined under procedures established by the
Committee for purposes of the Plan:

(a) Except as provided in (b) below, a disability within the meaning of Section
22(e)(3) of the Code; and

(b) In the case of any Award that constitutes deferred compensation within the
meaning of Section 409A of the Code, a disability as defined in regulations
under Code Section 409A where necessary for such Award to comply with Section
409A of the Code. For purpose of Code Section 409A, a Grantee will be considered
Disabled if:

(i) the Grantee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or

(ii) the Grantee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Grantee’s employer.

2.22 “Dividend Equivalent” means a right to receive payments equal to dividends
or property, if and when paid or distributed, on a specified number of Shares.

2.23 “EBIT” has the meaning set forth in Section 4.4.

2.24 “EBITDA” has the meaning set forth in Section 4.4.

2.25 “Effective Date” has the meaning set forth in Section 1.1.

2.26 “Eligible Person” means any employee (including any officer) of, or
non-employee consultant to, or Non-Employee Director of, the Company or any
Affiliate, or potential employee (including a potential officer) of, or
potential non-employee consultant to, the Company or an Affiliate; provided,
however, that solely with respect to the grant of an Incentive Stock Option, an
Eligible Person shall be any employee (including any officer) of the Company or
any Subsidiary Corporation. Solely for purposes of Section 5.6(b), current or
former employees or Non-Employee Directors of, or non-employee consultants to,
an Acquired Entity who receive Substitute Awards in substitution for Acquired
Entity Awards shall be considered Eligible Persons under this Plan with respect
to such Substitute Awards.

 

4



--------------------------------------------------------------------------------

2.27 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to a particular section of the Exchange Act include
references to successor provisions.

2.28 “Exercise Price” means (a) with respect to an Option, the price at which a
Share may be purchased by a Grantee pursuant to such Option or (b) with respect
to an SAR, the price established at the time an SAR is granted pursuant to
Article 7, which is used to determine the amount, if any, of the payment due to
a Grantee upon exercise of the SAR.

2.29 “Fair Market Value” means a price that is based on the closing price of a
Share reported on Nasdaq, or if not Nasdaq, on the established stock exchange
which is the principal exchange upon which the Shares are traded on the
applicable date or if the Shares are not traded on such date, the immediately
preceding trading day. Unless the Committee determines otherwise, if the Shares
are traded over the counter at the time a determination of its Fair Market Value
is required to be made hereunder, Fair Market Value shall be deemed to be equal
to the arithmetic mean between the reported high and low or closing bid and
asked prices of a Share on the applicable date, or if no such trades were made
that day then the most recent date on which Shares were publicly traded. In the
event Shares are not publicly traded at the time a determination of their value
is required to be made hereunder, the determination of their Fair Market Value
shall be made by the Committee in such manner as it deems appropriate provided
such manner is consistent with Treasury Regulation 1.409A-1(b)(5)(iv)(B). The
Fair Market Value that the Committee determines shall be final, binding and
conclusive on the Company, any Affiliate and each Participant.

2.30 “FICA” has the meaning set forth in Section 18.1(a).

2.31 “Forfeiture” means, in relation to Restricted Shares, the compulsory
transfer of Restricted Shares by the Grantee, in accordance with and on and
subject to the terms set out in the Award Agreement to one of the following, at
the election of the Company: the Company, subject to Applicable Law, an employee
benefit trust established by the Company, or an unrelated third party designated
by the Company. “Forfeiture” means, in relation to any other Award, the
termination of the Award without the Award becoming vested or payable.
“Forfeitable,” “Forfeited” and “non-Forfeitable” shall be construed accordingly.

2.32 “Forfeiture Transferee” means the person to which or whom Restricted Shares
are transferred pursuant to Forfeiture.

2.33 “Free Cash Flow” has the meaning set forth in Section 4.4.

2.34 “Grant Date” means the date on which an Award is granted or such later date
as specified in advance by the Committee.

2.35 “Grantee” means a person who has been granted an Award.

2.36 “Immediate Family” has the meaning set forth in Section 5.4(c).

2.37 “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code.

 

5



--------------------------------------------------------------------------------

2.38 “including” or “includes” means “including, without limitation,” or
“includes, without limitation,” respectively.

2.39 “Incumbent Board Member” means an individual who either is (a) a member of
the Board as of the effective date of the adoption of this Plan or (b) a member
who becomes a member of the Board subsequent to the date of the adoption of this
Plan whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least sixty percent (60%) of the then Incumbent
Board Members (either by a specific vote or by approval of the proxy statement
of the Company in which that person is named as a nominee for director, without
objection to that nomination), but excluding, for that purpose, any individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Exchange Act) with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors.

2.40 “Management Committee” has the meaning set forth in Section 3.1(b).

2.41 “Nasdaq” means the Nasdaq Global Market.

2.42 “Net After Tax Receipt” has the meaning set forth in Article 19.

2.43 “Non-Employee Director” means a member of the Board who is not an employee
of the Company or any Affiliate.

2.44 “Option” means an option granted under Article 6 of the Plan.

2.45 “Other Stock-Based Award” means a right, granted under Article 13 hereof,
that relates to or is valued by reference to Shares or other Awards relating to
Shares.

2.46 “Overpayment” has the meaning set forth in Article 19.

2.47 “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m) contained in Code
Section 162(m)(4)(C) (including the special provisions for options thereunder).
Notwithstanding the foregoing, nothing in this Plan shall be construed to mean
that an Award which does not satisfy the requirements for performance-based
compensation under Code Section 162(m) does not constitute performance-based
compensation for other purposes, including Code Section 409A.

2.48 “Performance Measures” has the meaning set forth in Section 4.4.

2.49 “Performance Period” means the time period during which performance goals
must be met.

2.50 “Performance Share” and “Performance Unit” mean an Award granted as a
Performance Share or Performance Unit under Article 9.

2.51 “Period of Restriction” means the period during which Restricted Shares are
subject to Forfeiture if the conditions specified in the Award Agreement are not
satisfied.

 

6



--------------------------------------------------------------------------------

2.52 “Permitted Transferee” has the meaning set forth in Section 5.4 (e).

2.53 “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

2.54 “Plan” means this PRGX Global, Inc. 2017 Equity Incentive Compensation
Plan, in its current form or as hereafter amended.

2.55 “Pre-Existing Plan” means the PRGX Global, Inc. 2008 Equity Incentive Plan
(As Amended and Restated Effective April 25, 2014).

2.56 “Present Value” has the meaning set forth in Article 19.

2.57 “QDRO” has the meaning set forth in Section 5.4 (a).

2.58 “Reduced Amount” has the meaning set forth in Article 19.

2.59 “Restricted Shares” means Shares issued under Article 8 that are both
subject to Forfeiture and are nontransferable if the Grantee does not satisfy
the conditions specified in the Award Agreement applicable to such Shares.

2.60 “Restricted Stock Units” are rights, granted under Article 10, to receive
Shares if the Grantee satisfies the conditions specified in the Award Agreement
applicable to such rights, and subject always to the Grantee paying the nominal
value in cash for each such Share.

2.61 “Returned Shares” has the meaning set forth in Section 4.1.

2.62 “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, as amended from time to time, together with any successor rule.

2.63 “SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

2.64 “Section 16 Non-Employee Director” means a member of the Board who
satisfies the requirements to qualify as a “non-employee director” under Rule
16b-3.

2.65 “Section 16 Person” means a person who is subject to potential liability
under Section 16(b) of the Exchange Act with respect to transactions involving
equity securities of the Company.

2.66 “Separation from Service” means, with respect to any Award that constitutes
deferred compensation within the meaning of Code Section 409A, a “separation
from service” as defined in Treasury Regulation Section 1.409A-1(h). For this
purpose, a “separation from service” is deemed to occur on the date that the
Company and the Grantee reasonably anticipate that the level of bona fide
services the Grantee would perform for the Company and/or any Affiliates after
that date (whether as an employee, Non-Employee Director or consultant or

 

7



--------------------------------------------------------------------------------

independent contractor) would permanently decrease to a level that, based on the
facts and circumstances, would constitute a separation from service; provided
that a decrease to a level that is 50% or more of the average level of bona fide
services provided over the prior 36 months shall not be a separation from
service, and a decrease to a level that is 20% or less of the average level of
such bona fide services shall be a separation from service. The Committee
retains the right and discretion to specify, and may specify, whether a
separation from service occurs for individuals providing services to the Company
or an Affiliate immediately prior to an asset purchase transaction in which the
Company or an Affiliate is the seller who provides services to a buyer after and
in connection with such asset purchase transaction; provided, such specification
is made in accordance with the requirements of Treasury Regulation
Section 1.409A-1(h)(4).

2.67 “Share” means the common stock, no par value per share, of the Company,
and, unless the context otherwise requires, such other securities of the
Company, as may be substituted or resubstituted for Shares pursuant to
Section 4.2 hereof.

2.68 “Stock Appreciation Right” or “SAR” means an Award granted under Article 7
of the Plan.

2.69 “Subsidiary Corporation” means a corporation other than the Company in an
unbroken chain of corporations beginning with the Company if, at the time of
granting the Option, each of the corporations other than the last corporation in
the unbroken chain owns shares or stock possessing 50% or more of the total
combined voting power of all classes of shares or stock in one of the other
corporations in such chain.

2.70 “Substitute Awards” has the meaning set forth in Section 5.6(b).

2.71 “Surviving Company” means the surviving corporation in any merger or
consolidation, involving the Company, including the Company if the Company is
the surviving corporation, or the direct or indirect parent company of the
Company or such surviving corporation following a sale of substantially all of
the outstanding shares or stock of the Company.

2.72 “Tax Date” has the meaning set forth in Section 18.1(a).

2.73 “Tendered Restricted Shares” has the meaning set forth in Section 6.5.

2.74 “Term” of any Option or SAR means the period beginning on the Grant Date of
an Option or SAR and ending on the date such Option or SAR expires, terminates
or is cancelled. No Option or SAR granted under this Plan shall have a Term
exceeding 10 years.

2.75 “Termination of Affiliation” occurs on the first day on which an individual
is for any reason no longer providing services to the Company or any Affiliate
in the capacity of an employee, officer or consultant or with respect to an
individual who is an employee or officer of or a consultant to an Affiliate, the
first day on which such entity ceases to be an Affiliate of the Company;
provided, however, that if an Award constitutes deferred compensation within the
meaning of Code Section 409A, Termination of Affiliation with respect to such
Award shall mean the Grantee’s Separation from Service.

 

8



--------------------------------------------------------------------------------

2.72 “Underpayment” has the meaning set forth in Article 19.

Article 3

Administration

3.1 Committee.

(a) Subject to Article 14 and Section 3.2, the Plan shall be administered by the
Compensation Committee or the Board itself if no Compensation Committee exists.
Notwithstanding the foregoing, either the Board or the Compensation Committee
may at any time and in one or more instances reserve administrative powers to
itself as the Committee or exercise any of the administrative powers of the
Committee. To the extent the Board or Compensation Committee considers it
desirable to comply with Rule 16b-3 or meet the Performance-Based Exception, the
Committee shall consist of two or more directors of the Company, all of whom
qualify as “outside directors” within the meaning of Code Section 162(m) and
Section 16 Non-Employee Directors. The number of members of the Committee shall
from time to time be increased or decreased, and shall be subject to such
conditions, in each case if and to the extent the Board deems it appropriate to
permit transactions in Shares pursuant to the Plan to satisfy such conditions of
Rule 16b-3 and the Performance-Based Exception as then in effect.

(b) The Board or the Compensation Committee may appoint and delegate to another
committee (“Management Committee”), or to the CEO, any or all of the authority
of the Board or the Committee, as applicable, with respect to Awards to Grantees
other than Grantees who are executive officers, Non-Employee Directors, or who
are (or are expected to be) Covered Employees and/or are Section 16 Persons at
the time any such delegated authority is exercised.

(c) Unless the context requires otherwise, any references herein to “Committee”
include references to, the Board or the Compensation Committee to the extent the
Board or the Compensation Committee, as applicable, has assumed or exercises
administrative powers itself as the Committee pursuant to subsection (a), and to
the Management Committee or the CEO to the extent either has been delegated
authority pursuant to subsection (b), as applicable; provided that, for purposes
of Awards intended to comply with Rule 16b-3 or meet the Performance-Based
Exception, “Committee” shall include only the Compensation Committee.

3.2 Powers of Committee. Subject to and consistent with the provisions of the
Plan (including Article 14), the Committee has full and final authority and sole
discretion as follows:

(a) to determine when, to whom and in what types and amounts Awards should be
granted;

(b) to grant Awards to Eligible Persons in any number and to determine the terms
and conditions applicable to each Award (including the number of Shares or the
amount of cash or other property to which an Award will relate, any Exercise
Price or purchase price, any limitation or restriction, any schedule for or
performance conditions relating to the earning of the Award or the lapse of
limitations, forfeiture restrictions, restrictions on exercisability or
transferability, any performance goals including those relating to the Company
and/or an Affiliate and/or any division thereof and/or an individual, and/or
vesting based on the passage of time, based in each case on such considerations
as the Committee shall determine);

(c) to determine the benefit payable under any Performance Unit, Performance
Share, Dividend Equivalent, Other Stock-Based Award or Cash Incentive Award and
to determine whether any performance or vesting conditions have been satisfied;

(d) to determine whether or not specific Awards shall be granted in connection
with other specific Awards, and if so, whether they shall be exercisable
cumulatively with, or alternatively to, such other specific Awards and all other
matters to be determined in connection with an Award;

 

9



--------------------------------------------------------------------------------

(e) to determine the Term of any Option or SAR;

(f) to determine the amount that a Grantee shall pay for Restricted Shares,
which shall be no less than the nominal value per Restricted Share if required
by Applicable Law, whether to permit or require the payment of cash dividends
thereon to be deferred and the terms related thereto, when Restricted Shares
(including Restricted Shares acquired upon the exercise of an Option) shall be
Forfeited and whether such shares shall be held in escrow;

(g) to determine whether, to what extent and under what circumstances, subject
to Applicable Law, an Award may be settled in, or the exercise price of an Award
may be paid in, cash, Shares, other Awards or other property, or an Award may be
accelerated, vested, canceled, forfeited or surrendered or any terms of the
Award may be waived, and to accelerate the exercisability of, and to accelerate
or waive any or all of the terms and conditions applicable to, any Award or any
group of Awards for any reason and at any time;

(h) to determine with respect to Awards granted to Eligible Persons whether, to
what extent and under what circumstances cash, Shares, other Awards, other
property and other amounts payable with respect to an Award will be deferred,
either at the election of the Grantee or if and to the extent specified in the
Award Agreement automatically or at the election of the Committee (whether to
limit loss of deductions pursuant to Code Section 162(m) or otherwise);

(i) subject to Section 3.3 below, to offer to exchange or buy out any previously
granted Award for a payment in cash, Shares or other Award;

(j) to construe and interpret the Plan and to make all determinations, including
factual determinations, necessary or advisable for the administration of the
Plan;

(k) to make, amend, suspend, waive and rescind rules and regulations relating to
the Plan;

(l) to appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(m) to determine the terms and conditions of all Award Agreements applicable to
Eligible Persons (which need not be identical) and, with the consent of the
Grantee, to amend any such Award Agreement at any time, among other things, to
permit transfers of such Awards to the extent permitted by the Plan; provided,
however, that the consent of the Grantee shall not be required for any amendment
(i) which does not adversely affect the rights of the Grantee, or (ii) which is
necessary or advisable (as determined by the Committee) to carry out the purpose
of the Award as a result of any new Applicable Law or change in an existing
Applicable Law, or (iii) to the extent the Award Agreement specifically permits
amendment without consent;

(n) subject to Section 3.3, to cancel, with the consent of the Grantee,
outstanding Awards and to grant new Awards in substitution therefor;

(o) to impose such additional terms and conditions upon the grant, exercise or
retention of Awards as the Committee may, before or concurrently with the grant
thereof, deem appropriate, including limiting the percentage of Awards which may
from time to time be exercised by a Grantee;

(p) to make adjustments in the terms and conditions of, and the criteria in,
Awards in recognition of unusual or nonrecurring events (including events
described in Section 4.2) affecting the Company or an Affiliate or the financial
statements of the Company or an Affiliate, or in response to changes in
Applicable Laws, regulations or accounting principles; provided, however, that
in no event shall such adjustment increase the value of an Award for a person
expected to be a Covered Employee for whom the Committee desires to have the
Performance-Based Exception apply, unless permitted under Section 162(m) of the
Code and the Performance-Based Exception;

 

10



--------------------------------------------------------------------------------

(q) adopt rules and/or procedures (including the adoption of any subplan under
the Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures;

(r) to correct any defect or supply any omission or reconcile any inconsistency,
and to construe and interpret the Plan, the rules and regulations, and Award
Agreement or any other instrument entered into or relating to an Award under the
Plan; and

(s) to take any other action with respect to any matters relating to the Plan
for which it is responsible and to make all other decisions and determinations
as may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, its Affiliates, any Grantee,
any person claiming any rights under the Plan from or through any Grantee, and
shareholders, except to the extent the Committee may subsequently modify, or
take further action not consistent with, its prior action. If not specified in
the Plan, the time at which the Committee must or may make any determination
shall be determined by the Committee, and any such determination may thereafter
be modified by the Committee. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Company or any Affiliate the authority, subject
to such terms as the Committee shall determine, to perform specified functions
under the Plan (subject to Sections 4.3 and 5.7(c)). The Committee may revoke or
amend the terms of any delegation at any time but such action shall not
invalidate any prior actions of the Committee’s delegate or delegates that were
consistent with the terms of the Plan and the Committee’s prior delegation.

The Company shall bear all expenses of administering the Plan. The Company shall
indemnify and hold harmless each person who is or shall have been a member of
the Committee acting as administrator of the Plan, or any delegate of such,
against and from any cost, liability, loss or expense that may be imposed upon
or reasonably incurred by such person in connection with or resulting from any
action, claim, suit, or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or not taken
under the Plan and against and from any and all amounts paid by such person in
settlement thereof, with the Company’s approval, or paid by such person in
satisfaction of any judgment in any such action, suit, or proceeding against
such person, provided he or she shall give the Company an opportunity, at its
own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf. Notwithstanding the foregoing, the
Company shall not indemnify and hold harmless any such person if (i) applicable
law or the Company’s Articles of Incorporation or Bylaws prohibit such
indemnification or (ii) such person did not act in good faith and in a manner
that such person believed to be consistent with the Plan or (iii) such person’s
conduct constituted gross negligence or willful misconduct. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Articles of
Incorporation or Bylaws, as a matter of law or otherwise, or under any other
power that the Company may have to indemnify such person or hold him or her
harmless. The provisions of the foregoing indemnity shall survive indefinitely
the term of this Plan.

Notwithstanding any provision of the Plan to the contrary, to comply with the
laws in other countries in which Participants are located, or to comply with the
requirements of any foreign stock exchange, the Committee, in its sole
discretion, may: (a) determine which Affiliates shall be covered by the Plan;
(b) determine which Participants outside the United States are eligible to
participate in the Plan; (c) modify the terms and conditions of any Award
granted to Participants outside the United States to comply with applicable
foreign laws or listing requirements of any such foreign stock exchange;
(d) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Article 4; and (e) take any action, before or
after an Award is made, that it deems advisable to obtain approval or comply
with any necessary local governmental regulatory exemptions or approvals or
listing requirements of any such foreign stock exchange. Notwithstanding the
foregoing, the Committee may not take any actions hereunder, and no Awards shall
be granted, that would violate the Exchange Act or any other securities law or
governing statute or any other Applicable Law.

 

11



--------------------------------------------------------------------------------

3.3 No Repricings. Notwithstanding any provision in Section 3.2 to the contrary,
the terms of any outstanding Option or SAR may not be amended to reduce the
Exercise Price of such Option or SAR, or cancel any outstanding Option or SAR in
exchange for other Options or SARs with an Exercise Price that is less than the
Exercise Price of the cancelled Option or SAR or for any cash payment (or Shares
having with a Fair Market Value) in an amount that exceeds the excess of the
Fair Market Value of the Shares underlying such cancelled Option or SAR over the
aggregate Exercise Price of such Option or SAR or for any other Award, without
shareholder approval; provided, however, that the restrictions set forth in this
Section 3.3, shall not apply (i) unless the Company has a class of shares or
stock that is registered under Section 12 of the Exchange Act or (ii) to any
adjustment allowed under to Section 4.2.

Article 4

Shares Subject to the Plan, Maximum Awards, and 162(m) Compliance

4.1 Number of Shares Available for Grants. Subject to adjustment as provided in
Section 4.2 and except as provided in Section 5.6(b), the maximum number of
Shares hereby reserved for delivery in connection with Awards under the Plan
shall be 3,400,000 Shares, plus the number of Shares subject to awards granted
under the Pre-Existing Plan which become available in accordance with the
provisions below after the Plan becomes effective; provided, however, that the
total number of Shares that may be delivered pursuant to the exercise of
Incentive Stock Options granted hereunder shall not exceed 3,400,000. If the
shareholders of the Company approve the Plan, no further awards shall be granted
under the Pre-Existing Plan after the date of such approval.

Shares covered by an Award shall only be counted as used to the extent actually
used. A Share issued in connection with an Award under the Plan shall reduce the
total number of Shares available for issuance under the Plan by one; provided,
however, that, upon settlement of an SAR, the number of Shares underlying the
portion of the SAR that is exercised will be treated as having been delivered
for purposes of determining the maximum number of Shares available for grant
under the Plan and shall not again be treated as available for grant under the
Plan.

If any Award under the Plan, or any award under the Pre-Existing Plan that is
outstanding when the Plan becomes effective, terminates without the delivery of
Shares, whether by lapse, forfeiture, cancellation or otherwise, the Shares
subject to such Award or such award under the Pre-Existing Plan, to the extent
of any such termination, shall again be available for grant under the Plan.
Notwithstanding the foregoing, upon the exercise of any Award, or any award
under the Pre-Existing Plan that is outstanding when the Plan becomes effective,
granted in tandem with any other Awards or any awards under the Pre-Existing
Plan that are outstanding when the Plan becomes effective, such related Awards
or awards under the Pre-Existing Plan that are outstanding when the Plan becomes
effective, shall be cancelled to the extent of the number of shares of Company
Stock as to which the Award or award under the Pre-Existing Plan is exercised
and such number of shares shall no longer be available for Awards under the
Plan. Subject to Applicable Law, if any Shares subject to an Award granted
hereunder or under any award under the Pre-Existing Plan that is outstanding
when the Plan becomes effective are withheld or applied as payment in connection
with the exercise of an Award or the withholding or payment of taxes related
thereto or separately surrendered by the Participant for any such purpose
(“Returned Shares”), such Returned Shares will be treated as having been
delivered for purposes of determining the maximum number of Shares available for
grant under the Plan and shall not again be treated as available for grant under
the Plan. Moreover, the number of Shares available for issuance under the Plan
may not be increased through the Company’s purchase of Shares on the open market
with the proceeds obtained from the exercise of any Options granted hereunder.
In addition, in the case of any Substitute Award granted in assumption of or in
substitution for an Acquired Entity Award, Shares delivered or deliverable in
connection with such Substitute Award shall not be counted against the number of
Shares reserved under the Plan (to the extent permitted by applicable stock
exchange rules), and available shares of stock under a stockholder-approved plan
of an Acquired Entity (as appropriately adjusted to reflect the transaction)
also may be used for Awards under the Plan, which shall not reduce the number of
Shares otherwise available under the Plan (subject to applicable stock exchange
requirements).

 

12



--------------------------------------------------------------------------------

Shares may be allotted and issued pursuant to the Plan from the Company’s
authorized but unissued share capital, or the reissue of treasury Shares.

4.2 Adjustments in Authorized Shares and Awards; Liquidation, Dissolution or
Change of Control.

(a) In the event that the Committee determines that any dividend or other
distribution (excluding any ordinary dividend or distribution) (whether in the
form of cash, Shares, or other property), recapitalization, forward or reverse
stock split, subdivision, consolidation or reduction of capital, reorganization,
merger, consolidation, scheme of arrangement, split-up, spin-off or combination
involving the Company or repurchase or exchange of Shares or other securities of
the Company or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that any adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, (iii) the Exercise Price with respect to any Award or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award, and (iv) the number and kind of Shares of outstanding
Restricted Shares, or the Shares underlying any Award of Restricted Stock Units,
Deferred Stock or other outstanding Share-based Award. Notwithstanding the
foregoing, (x) no such adjustment shall be authorized with respect to any
Options or SARs to the extent that such adjustment would cause the Option or SAR
(determined as if such Option or SAR was an Incentive Stock Option) to violate
Section 424(a) of the Code or with respect to any Awards to the extent such
adjustment would subject any Grantee to taxation under Section 409A of the Code;
and (y) the number of Shares subject to any Award denominated in Shares shall
always be a whole number.

(b) In the event of a merger or consolidation of the Company with or into
another corporation or a sale of substantially all of the shares or stock of the
Company, including by way of a court sanctioned compromise or scheme of
arrangement (a “Corporate Transaction”) that results in a Change in Control,
unless an outstanding Award is assumed by the Surviving Company or replaced with
an equivalent Award granted by the Surviving Company in substitution for such
outstanding Award, the Committee shall cancel any outstanding Awards that are
not vested and nonforfeitable as of the consummation of such Corporate
Transaction (unless the Committee in its discretion accelerates the vesting of
any such Awards) and with respect to any vested and nonforfeitable Awards, the
Committee may either (i) allow all Grantees to exercise such Awards of Options
and SARs within a reasonable period prior to the consummation of the Corporate
Transaction and cancel any outstanding Options or SARs that remain unexercised
upon consummation of the Corporate Transaction, or (ii) cancel any or all of
such outstanding Awards in exchange for a payment (in cash and/or in securities
and/or other property) in an amount equal to the amount that the Grantee would
have received (net of the Exercise Price with respect to any Options or SARs) if
such vested Awards were settled or distributed or such vested Options and SARs
were exercised immediately prior to the consummation of the Corporate
Transaction. Notwithstanding the foregoing, if an Option or SAR is not assumed
by the Surviving Company or replaced with an equivalent Award issued by the
Surviving Company and the Exercise Price with respect to any outstanding Option
or SAR exceeds the amount payable per Share in the Corporation Transaction, such
Awards shall be cancelled without any payment to the Grantee.

(c) In the event of the proposed dissolution or liquidation of the Company, each
Award will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Committee. Additionally, the Committee
may, in the exercise of its sole discretion, cause Awards to be vested and
non-forfeitable and cause any conditions on any such Award to lapse, as to all
or any part of such Award, including Shares as to which the Award would not
otherwise be exercisable or non-forfeitable

 

13



--------------------------------------------------------------------------------

and allow all Grantees to exercise such Awards of Options and SARs within a
reasonable period prior to the consummation of such proposed action. Any Awards
that remain unexercised upon consummation of such proposed action shall be
cancelled.

(d) Notwithstanding the forgoing provisions of this Section 4.2,

(i) if an Award (other than an Option or SAR) is intended to comply with the
Performance-Based Exception, no payment or settlement of such Award shall be
made pursuant to Section 4.2(b) or (c) until the earlier (i) the consummation of
a change of control of the Company (as determined by the Committee in its sole
discretion) or (ii) the attainment of the Performance Measure(s) upon which the
Award is conditioned as certified by the Committee; and

(ii) if an Award constitutes deferred compensation within the meaning of Code
Section 409A, no payment or settlement of such Award shall be made pursuant to
Section 4.2(b) or (c), unless the Corporate Transaction or the dissolution or
liquidation of the Company, as applicable, constitutes a change in ownership or
effective control of the Company or a change in ownership of a substantial
portion of the assets of the Company as described in Treasury Regulation Section
1.409A-3(i)(5).

4.3 Compliance with Section 162(m) of the Code.

(a) To the extent the Committee determines that compliance with the
Performance-Based Exception is desirable with respect to an Award, this Section
4.3(a) shall apply. Each Award that is intended to meet the Performance-Based
Exception and is granted to a person the Committee believes is likely to be a
Covered Employee at the time such Award is settled shall comply with the
requirements of the Performance-Based Exception; provided, however, that to the
extent Code Section 162(m) requires periodic shareholder approval of performance
measures, such approval shall not be required for the continuation of the Plan
or as a condition to grant any Award hereunder after such approval is required.
In addition, in the event that changes are made to Code Section 162(m) to permit
flexibility with respect to the Award or Awards available under the Plan, the
Committee may, subject to this Section 4.3, make any adjustments to such Awards
as it deems appropriate.

(b) Except as provided in Section 5.6(b), for Awards that are intended to comply
with the requirements of the Performance-Based Exception, no Grantee may be
granted Awards denoted in Shares as of the date of grant (regardless of whether
the Awards will be settled in Shares, cash or other property) with respect to
more than 1,000,000 Shares (twice that limit for Awards that are granted to an
Eligible Person in the calendar year in which the Eligible Person first
commences employment or service) (based on the highest level of performance
resulting in the maximum payout) in a single calendar year, subject to
adjustment as provided in Section 4.2(a). For Awards that are intended to comply
with the requirements of the Performance-Based Exception, the maximum potential
value of any Awards denoted in cash or other property as of the date of grant
(with the property valued as of the date of grant of the Award) (regardless of
whether the Awards will be settled in Shares, cash or other property) that may
be granted in any calendar year to any Eligible Person shall not exceed
$3,000,000 (twice that limit for Awards that are granted to an Eligible Person
in the calendar year in which the Eligible Person first commences employment or
service) (based on the highest level of performance resulting in the maximum
payout) for all such Awards. Such annual limitations apply to Dividend
Equivalents under Article 11 only if such Dividend Equivalents are granted
separately from and not as a feature of another Award (even if that feature is
treated as a separate award for other purposes, including Section 409A of the
Code).

4.4 Performance-Based Exception under Section 162(m). Unless and until the
Committee proposes for shareholder vote and shareholders approve a change in the
general performance measures set forth in this Section 4.4 for Awards (other
than Options or SARs) designed to qualify for the Performance-Based Exception,
the objective Performance Measure(s) shall be chosen from among the following:
(a) gross, operating or net earnings (income) before

 

14



--------------------------------------------------------------------------------

or after taxes; (b) return on equity; (c) return on capital; (d) return on
sales; (e) return on investments; (f) return on assets or net assets;
(g) earnings per share; (h) cash flow per share; (i) book value per share;
(j) gross margin; (k) customers; (l) cash flow or cash flow from operations;
(m) Fair Market Value of the Company or any Affiliate or shares of Common Stock;
(n) share price or total shareholder return; (o) market share; (p) level of
expenses or other costs; (q) gross, operating or net revenue; (r) earnings from
continuing operations before interest and taxes (“EBIT”); (s) EBIT including or
excluding one or more of charges associated with restructuring and exit
activities, stock-based compensation, tangible or intangible asset impairment,
litigation costs and settlements, bargain purchase gains, acquisition-related
charges and benefits, material severance obligations, significant foreign
currency transaction gains or losses and/or any other unusual, non-recurring or
extraordinary events (“Adjusted EBIT”); (t) profitability; (u) earnings from
continuing operations before interest, taxes, depreciation and amortization
(“EBITDA”); (v) EBITDA including or excluding one or more of charges associated
with restructuring and exit activities, stock-based compensation, tangible or
intangible asset impairment, litigations costs and settlements, bargain purchase
gains, acquisition-related charges and benefits, material severance obligations,
significant foreign currency transaction gains or losses and/or any other
unusual, non-recurring or extraordinary events (“Adjusted EBIDTA”); (w) Adjusted
EBITDA less capital expenditures (“Free Cash Flow”); or (x) peer group
comparisons of any of the aforementioned performance conditions. Any applicable
Performance Measure may be applied on a pre- or post-tax basis. The Committee
may, on the Grant Date of an Award intended to comply with the Performance-Based
Exception, and in the case of other grants, at any time, provide that the
formula for such Award may include or exclude items to measure specific
objectives, such as losses from discontinued operations, extraordinary gains or
losses, the cumulative effect of accounting changes, acquisitions or
divestitures, foreign exchange impacts and any unusual, nonrecurring gain or
loss. The levels of performance required with respect to Performance Measures
may be expressed in absolute or relative levels and may be based upon a set
increase, set positive result, maintenance of the status quo, set decrease or
set negative result. Performance Measures may differ for Awards to different
Grantees. The Committee shall specify the weighting (which may be the same or
different for multiple objectives) to be given to each performance objective for
purposes of determining the final amount payable with respect to any such Award.
Any one or more of the Performance Measures may apply to the Grantee, a
department, unit, division or function within the Company or any one or more
Affiliates; and may apply either alone or relative to the performance of other
businesses or individuals (including industry or general market indices). For
Awards intended to comply with the Performance-Based Exception, (i) the
Committee shall set the Performance Measures within the time period prescribed
by Section 162(m) of the Code and no later than 90 days after the commencement
of the period of service to which the Awards intended to comply with the
Performance-Based Exception relate (but in no event after 25 percent of the
period of service has elapsed), (ii) the Performance Measures may not include
solely the mere continued employment or service of the Participant, but
(iii) the Award may be contingent upon the Participant’s continued employment or
service in addition to the Performance Measures.

If the Committee, on the date of grant, prescribes that an Award shall become
exercisable, nonforfeitable and transferable or earned and payable only upon the
attainment of any of the above Performance Measures, the Award shall become
exercisable, nonforfeitable and transferable or earned and payable only to the
extent that the Committee certifies in writing that such conditions have been
achieved. An Award will not satisfy the requirements of the Performance-Based
Exception if the facts and circumstances indicate the Award will become
exercisable, nonforfeitable and transferable or earned and payable regardless of
whether the Performance Measures are attained.

 

15



--------------------------------------------------------------------------------

However, an Award does not fail to meet the requirements of the
Performance-Based Exception merely because the Award would become exercisable,
nonforfeitable and transferable or earned and payable upon the Participant’s
death or disability or upon a Change in Control, although an Award that actually
becomes exercisable, nonforfeitable and transferable or earned and payable on
account of those events prior to the attainment of the Performance Measures
would not satisfy the Performance-Based Exception. In determining if the
performance conditions have been achieved, the Committee may adjust the
performance targets in the event of any unbudgeted acquisition, divestiture or
other unexpected fundamental change in the business of the Company, an Affiliate
or business unit or in any product that is material taken as a whole as
appropriate to fairly and equitably determine if the Award is to become
exercisable, nonforfeitable and transferable or earned and payable pursuant to
the conditions set forth in the Award. Additionally, in determining if such
performance conditions have been achieved, the Committee also may adjust the
performance targets in the event of any (i) unanticipated asset write-downs or
impairment charges, (ii) litigation or claim judgments or settlements thereof,
(iii) changes in tax laws, accounting principles or other laws or provisions
affecting reported results, (iv) accruals for reorganization or restructuring
programs, or extraordinary non-reoccurring items. To the extent any such
adjustments affect Awards, the intent is that they shall be in a form that
allows the Award to continue to meet the requirements of the Performance-Based
Exception.

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that Awards which are designed to qualify for the Performance-Based
Exception may not (unless the Committee determines to amend the Award so that it
no longer qualifies for the Performance-Based Exception) be adjusted upward
unless permitted by Section 162(m) of the Code under the Performance-Based
Exception (the Committee shall retain the discretion to adjust such Awards
downward). The Committee may not, unless the Committee determines to amend the
Award so that it no longer qualifies for the Performance-Based Exception,
delegate any responsibility with respect to Awards intended to qualify for the
Performance-Based Exception. All determinations by the Committee as to the
achievement of the Performance Measure(s) shall be in writing prior to payment
of the Award.

In the event that Applicable Laws change to permit Committee discretion to alter
the governing performance measures without obtaining shareholder approval of
such changes, and still qualify for the Performance-Based Exception, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval.

Article 5

Eligibility and General Conditions of Awards

5.1 Eligibility. The Committee may in its discretion grant Awards to any
Eligible Person, whether or not he or she has previously received an Award. No
Award may be granted at a time when such grant would constitute a breach of
Applicable Law.

5.2 Award Agreement. To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement and, unless
the Committee determines otherwise, such Agreement must be signed, acknowledged
and returned by the Participant to the Company. Unless the Committee determines
otherwise, any failure by the Participant to sign and return the Agreement
within such period of time following the granting of the Award as the Committee
shall prescribe shall cause such Award to the Participant to be null and void.
By accepting an Award or other benefits under the Plan (including participation
in the Plan), each Participant shall be conclusively deemed to have indicated
acceptance and ratification of, and consented to, all provisions of the Plan and
the Agreement.

5.3 General Terms and Termination of Affiliation. The Committee may impose on
any Award or the exercise or settlement thereof, at the date of grant or,
subject to the provisions of Section 16.2, thereafter, such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine, including terms requiring forfeiture or

 

16



--------------------------------------------------------------------------------

transfer, acceleration or pro-rata acceleration of Awards in the event of a
Termination of Affiliation by the Grantee. Awards may be granted for no
consideration other than prior and future services save that in no event will
Shares the subject to Award be allotted and issued unless the nominal value per
Share is paid in cash, save to the extent permitted by Applicable Law. Except as
otherwise determined by the Committee pursuant to this Section 5.3, all Options
that have not been exercised, or any other Awards that remain subject to a risk
of forfeiture or which are not otherwise vested, or which have outstanding
Performance Periods, at the time of a Termination of Affiliation shall be
forfeited to the Company. Other than Awards excluded from these minimum
requirements as set forth below, no Award or any portion thereof may be granted
that will be eligible to vest earlier than 12 months from the date of grant of
the Award and/or have a performance period of less than 12 months, subject to
Section 4.2 above. Notwithstanding the foregoing, Awards that result in the
issuance of an aggregate of up to 5% of the Shares available pursuant to Article
4 may be granted under the Plan without regard to such requirements.

5.4 Nontransferability of Awards.

(a) Each Award and each right under any Award shall be exercisable only by the
Grantee during the Grantee’s lifetime, or, if permissible under Applicable Law,
by the Grantee’s guardian or legal representative or by a transferee receiving
such Award pursuant to a qualified domestic relations order (a “QDRO”) as
defined in the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder.

(b) No Award (prior to the time, if applicable, Shares are delivered in respect
of such Award), and no right under any Award, may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Grantee
otherwise than by will or by the laws of descent and distribution (or in the
case of Restricted Shares, to the Company or other Forfeiture Transferee) or
pursuant to a QDRO, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary to receive benefits in the event of the Grantee’s death shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

(c) Notwithstanding subsections (a) and (b) above, to the extent provided in the
Award Agreement, Awards (other than Incentive Stock Options and corresponding
Awards), may be transferred, without consideration, to a Permitted Transferee.
For this purpose, a “Permitted Transferee” in respect of any Grantee means any
member of the Immediate Family of such Grantee, any trust of which all of the
primary beneficiaries are such Grantee or members of his or her Immediate
Family, or any partnership (including limited liability companies and similar
entities) of which all of the partners or members are such Grantee or members of
his or her Immediate Family; and the “Immediate Family” of a Grantee means the
Grantee’s spouse, any person sharing the Grantee’s household (other than a
tenant or employee), children, stepchildren, grandchildren, parents,
stepparents, siblings, grandparents, nieces and nephews. Such Award may be
exercised by such transferee in accordance with the terms of the Award
Agreement. If so determined by the Committee, a Grantee may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the Grantee, and to receive any distribution with respect
to any Award upon the death of the Grantee. A transferee, beneficiary, guardian,
legal representative or other person claiming any rights under the Plan from or
through any Grantee shall be subject to and consistent with the provisions of
the Plan and any applicable Award Agreement, except to the extent the Plan and
Award Agreement otherwise provide with respect to such persons, and to any
additional restrictions or limitations deemed necessary or appropriate by the
Committee.

(d) Nothing herein shall be construed as requiring the Company or any Affiliate
to honor a QDRO except to the extent required under Applicable Law.

 

17



--------------------------------------------------------------------------------

5.5 Cancellation and Rescission of Awards. Unless the Award Agreement specifies
otherwise, the Committee may cancel, rescind, suspend, withhold, or otherwise
limit or restrict any unexercised or other Award at any time if the Grantee is
not in compliance with all applicable provisions of the Award Agreement and the
Plan or if the Grantee has a Termination of Affiliation.

5.6 Stand-Alone, Tandem and Substitute Awards.

(a) Awards granted under the Plan may, in the discretion of the Committee, be
granted either alone or in addition to, in tandem with, or in substitution for,
any other Award granted under the Plan unless such tandem or substitution Award
would subject the Grantee to tax penalties imposed under Section 409A of the
Code; provided that if the stand-alone, tandem or substitute Award is intended
to qualify for the Performance-Based Exception, it must separately satisfy the
requirements of the Performance-Based Exception. If an Award is granted in
substitution for another Award or any non-Plan award or benefit, the Committee
shall require the surrender of such other Award or non-Plan award or benefit in
consideration for the grant of the new Award. Awards granted in addition to or
in tandem with other Awards or non-Plan awards or benefits may be granted either
at the same time as or at a different time from the grant of such other Awards
or non-Plan awards or benefits; provided, however, that if any SAR is granted in
tandem with an Incentive Stock Option, such SAR and Incentive Stock Option must
have the same Grant Date, Term and the Exercise Price of the SAR may not be less
than the Exercise Price of the Incentive Stock Option.

(b) The Committee may, in its discretion and on such terms and conditions as the
Committee considers appropriate in the circumstances, grant Awards under the
Plan (“Substitute Awards”) in substitution for share or stock and share or
stock-based awards (“Acquired Entity Awards”) held by current or former
employees or non-employee directors of, or consultants to, another corporation
or entity who become Eligible Persons as the result of a merger or consolidation
of the employing corporation or other entity (the “Acquired Entity”) with the
Company or an Affiliate or the acquisition by the Company or an Affiliate of
property or shares or stock of the Acquired Entity immediately prior to such
merger, consolidation or acquisition in order to preserve for the Grantee the
economic value of all or a portion of such Acquired Entity Award at such price
as the Committee determines necessary to achieve preservation of economic value.
The limitations of Sections 4.1 and 4.3 on the number of Shares reserved or
available for grants shall not apply to Substitute Awards granted under this
Section 5.6(b).

5.7 Compliance with Rule 16b-3. The provisions of this Section 5.7 will apply to
Awards as applicable.

(a) Unless a Grantee could otherwise dispose of or exercise a derivative
security or dispose of Shares delivered under the Plan without incurring
liability under Section 16(b) of the Exchange Act, the Committee may advise or
require a Grantee to comply with the following in order to avoid incurring
liability under Section 16(b) of the Exchange Act: (i) at least six months must
elapse from the date of acquisition of a derivative security under the Plan to
the date of disposition of the derivative security (other than upon exercise or
conversion) or its underlying equity security, and (ii) Shares granted or
awarded under the Plan other than upon exercise or conversion of a derivative
security must be held for at least six months from the date of grant of an
Award.

(b) To the extent the Committee determines that a grant or other transaction by
a Section 16 Person should comply with applicable provisions of Rule 16b-3
(except for transactions exempted under alternative Exchange Act rules), the
Committee shall take such actions as necessary to make such grant or other
transaction so comply, and if any provision of this Plan or any Award Agreement
relating to a given Award does not comply with the requirements of Rule 16b-3 as
then applicable to any such grant or transaction, such provision will be
construed or deemed amended, if the Committee so determines, to the extent
necessary to conform to the then applicable requirements of Rule 16b-3.

(c) Any function relating to a Section 16 Person shall be performed solely by
the Committee or the Board if necessary to ensure compliance with applicable
requirements of Rule 16b-3, to the extent the Committee determines that such
compliance is desired. Each member of the Committee or person acting on behalf
of the Committee shall be entitled to, in good faith, rely or act upon any
report or other information furnished to him by any officer, manager or other
employee of the Company or any Affiliate, the Company’s independent certified
public accountants or any executive compensation consultant or attorney or other
professional retained by the Company to assist in the administration of the
Plan.

 

18



--------------------------------------------------------------------------------

5.8 Deferral of Award Payouts. The Committee may permit a Grantee to defer, or
if and to the extent specified in an Award Agreement require the Grantee to
defer, receipt of the payment of cash or the delivery of Shares that would
otherwise be due by virtue of the lapse or waiver of restrictions with respect
to Restricted Stock Units, the satisfaction of any requirements or goals with
respect to Performance Units or Performance Shares, the lapse or waiver of the
deferral period for Deferred Stock, or the lapse or waiver of restrictions with
respect to Other Stock-Based Awards or Cash Incentive Awards. If the Committee
permits such deferrals, the Committee shall establish rules and procedures for
making such deferral elections and for the payment of such deferrals, which
shall conform in form and substance with applicable regulations promulgated
under Section 409A of the Code and Article 17 to ensure that the Grantee is not
subjected to tax penalties under Section 409A of the Code with respect to such
deferrals. Except as otherwise provided in an Award Agreement, any payment or
any Shares that are subject to such deferral shall be made or delivered to the
Grantee as specified in the Award Agreement or pursuant to the Grantee’s
deferral election.

Article 6

Stock Options

6.1 Grant of Options. Subject to and consistent with the provisions of the Plan,
Options may be granted to any Eligible Person in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee.

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the Term of the Option, the number of
Shares to which the Option pertains, the time or times at which such Option
shall be exercisable and such other provisions as the Committee shall determine.
No Option may be exercised at a time when such exercise and/or the issuance of
Shares pursuant to such exercise would be in breach of Applicable Law.

6.3 Option Exercise Price. The Exercise Price of an Option under this Plan shall
be determined in the sole discretion of the Committee but may not be less than
100% of the Fair Market Value of a Share on the Grant Date and in no event will
be less than the nominal value per Share.

6.4 Grant of Incentive Stock Options. At the time of the grant of any Option,
the Committee may in its discretion designate that such Option shall be made
subject to additional restrictions to permit it to qualify as an Incentive Stock
Option. Any Option designated as an Incentive Stock Option:

(a) shall be granted only to an employee of the Company or a Subsidiary
Corporation;

 

19



--------------------------------------------------------------------------------

(b) shall have an Exercise Price of not less than 100% of the Fair Market Value
of a Share on the Grant Date, and, if granted to a person who owns capital stock
(including stock treated as owned under Section 424(d) of the Code) possessing
more than 10% of the total combined voting power of all classes of capital stock
of the Company or any Subsidiary Corporation (a “More Than 10% Owner”), have an
Exercise Price not less than 110% of the Fair Market Value of a Share on its
Grant Date;

(c) shall be for a period of not more than 10 years (five years if the Grantee
is a More Than 10% Owner) from its Grant Date, and shall be subject to earlier
termination as provided herein or in the applicable Award Agreement;

(d) shall not have an aggregate Fair Market Value (as of the Grant Date) of the
Shares with respect to which Incentive Stock Options (whether granted under the
Plan or any other stock option plan of the Grantee’s employer or any parent or
Subsidiary Corporation (“Other Plans”)) are exercisable for the first time by
such Grantee during any calendar year (“Current Grant”), determined in
accordance with the provisions of Section 422 of the Code, which exceeds
$100,000 (the “$100,000 Limit”);

(e) shall, if the aggregate Fair Market Value of the Shares (determined on the
Grant Date) with respect to the Current Grant and all Incentive Stock Options
previously granted under the Plan and any Other Plans which are exercisable for
the first time during a calendar year (“Prior Grants”) would exceed the $100,000
Limit, be, as to the portion in excess of the $100,000 Limit, exercisable as a
separate option that is not an Incentive Stock Option at such date or dates as
are provided in the Current Grant;

(f) shall require the Grantee to notify the Committee of any disposition of any
Shares delivered pursuant to the exercise of the Incentive Stock Option under
the circumstances described in Section 421(b) of the Code (relating to holding
periods and certain disqualifying dispositions) (“Disqualifying Disposition”)
within 10 days of such a Disqualifying Disposition;

(g) shall by its terms not be assignable or transferable other than by will or
the laws of descent and distribution and may be exercised, during the Grantee’s
lifetime, only by the Grantee; provided, however, that the Grantee may, to the
extent provided in the Plan in any manner specified by the Committee, designate
in writing a beneficiary to exercise his or her Incentive Stock Option after the
Grantee’s death; and

(h) shall, if such Option nevertheless fails to meet the foregoing requirements,
or otherwise fails to meet the requirements of Section 422 of the Code for an
Incentive Stock Option, be treated for all purposes of this Plan, except as
otherwise provided in subsections (d) and (e) above, as an Option that is not an
Incentive Stock Option.

Notwithstanding the foregoing and Section 3.2, the Committee may, without the
consent of the Grantee, at any time before the exercise of an Option (whether or
not an Incentive Stock Option), take any action necessary to prevent such Option
from being treated as an Incentive Stock Option. No Option that is intended to
be an Incentive Stock Option shall be invalid for failure to qualify as an
Incentive Stock Option.

6.5 Payment of Exercise Price. Except as otherwise provided by the Committee in
an Award Agreement, Options shall be exercised by the delivery of a written
notice of exercise to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares made by any one or more of the following means:

(a) cash, personal check, cash equivalent or wire transfer;

(b) subject to Applicable Law and with the approval of the Committee, by
delivery of Shares owned by the Grantee prior to exercise, valued at their Fair
Market Value on the date of exercise;

 

20



--------------------------------------------------------------------------------

(c) subject to Applicable Law and with the approval of the Committee, Shares
acquired upon the exercise of such Option, such Shares valued at the their Fair
Market Value on the date of exercise;

(d) subject to Applicable Law and with the approval of the Committee, Restricted
Shares held by the Grantee prior to the exercise of the Option, each such share
valued at the Fair Market Value of a Share on the date of exercise; or

(e) subject to Applicable Law (including the prohibited loan provisions of
Section 402 of the Sarbanes Oxley Act of 2002), through the sale of the Shares
acquired on exercise of the Option through a broker-dealer to whom the Grantee
has submitted an irrevocable notice of exercise and irrevocable instructions to
deliver promptly to the Company the amount of sale proceeds sufficient to pay
for such Shares, together with, if requested by the Company, the amount of
federal, state, local or foreign withholding taxes payable by Grantee by reason
of such exercise.

The Committee may in its discretion specify that, if any Restricted Shares
(“Tendered Restricted Shares”) are used to pay the Exercise Price, (x) all the
Shares acquired on exercise of the Option shall be subject to the same
restrictions as the Tendered Restricted Shares, determined as of the date of
exercise of the Option, or (y) a number of Shares acquired on exercise of the
Option equal to the number of Tendered Restricted Shares shall be subject to the
same restrictions as the Tendered Restricted Shares, determined as of the date
of exercise of the Option.

Article 7

Stock Appreciation Rights

7.1 Issuance. Subject to and consistent with the provisions of the Plan, the
Committee, at any time and from time to time, may grant SARs to any Eligible
Person either alone or in addition to other Awards granted under the Plan. Such
SARs may, but need not, be granted in connection with a specific Option granted
under Article 6. The Committee may impose such conditions or restrictions on the
exercise of any SAR as it shall deem appropriate.

7.2 Award Agreements. Each SAR grant shall be evidenced by an Award Agreement in
such form as the Committee may approve and shall contain such terms and
conditions not inconsistent with other provisions of the Plan as shall be
determined from time to time by the Committee.

7.3 SAR Exercise Price. The Exercise Price of a SAR shall be determined by the
Committee in its sole discretion; provided that the Exercise Price shall not be
less than 100% of the Fair Market Value of a Share on the date of the grant of
the SAR.

7.4 Exercise and Payment. Upon the exercise of an SAR, a Grantee shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Exercise Price; by

(b) The number of Shares with respect to which the SAR is exercised.

SARs shall be deemed exercised on the date written notice of exercise in a form
acceptable to the Committee is received by the Secretary of the Company. The
Company shall make payment in respect of any SAR within five (5) days of the
date the SAR is exercised. Any payment by the Company in respect of a SAR may be
made in cash, Shares, other property, or any combination thereof, as the
Committee, in its sole discretion, shall determine.

 

21



--------------------------------------------------------------------------------

7.5 Grant Limitations. The Committee may at any time impose any other
limitations upon the exercise of SARs which, in the Committee’s sole discretion,
are necessary or desirable in order for Grantees to qualify for an exemption
from Section 16(b) of the Exchange Act.

Article 8

Restricted Shares

8.1 Grant of Restricted Shares. Subject to and consistent with the provisions of
the Plan, the Committee, at any time and from time to time, may grant Restricted
Shares to any Eligible Person in such amounts as the Committee shall determine.

8.2 Award Agreement. Each grant of Restricted Shares shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Restricted Shares granted, and such other provisions as the Committee shall
determine. The Committee may impose such conditions and/or restrictions on any
Restricted Shares granted pursuant to the Plan as it may deem advisable,
including restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, and/or restrictions under Applicable Law; provided that such conditions
and/or restrictions may lapse, if so determined by the Committee, in the event
of the Grantee’s Termination of Affiliation due to death, Disability, or
involuntary termination by the Company or an Affiliate without Cause.

8.3 Consideration for Restricted Shares. The Committee shall determine the
amount, if any, that a Grantee shall pay for Restricted Shares provided that it
shall be no less than the nominal value per Restricted Share.

8.4 Effect of Forfeiture. If Restricted Shares are Forfeited, and if the Grantee
was required to pay for such shares or acquired such Restricted Shares upon the
exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Shares to the Forfeiture Transferee at a price equal to the lesser of
(x) the amount paid by the Grantee for such Restricted Shares, or (y) the Fair
Market Value of a Share on the date of such Forfeiture. The Forfeiture
Transferee shall pay to the Grantee the deemed sale price as soon as is
administratively practical. Such Restricted Shares shall cease to be outstanding
and shall no longer confer on the Grantee thereof any rights as a shareholder of
the Company, from and after the date of the event causing the Forfeiture,
whether or not the Grantee accepts the Company’s tender of payment for such
Restricted Shares.

8.5 Voting and Dividend Equivalent Rights Attributable to Restricted Shares. A
Grantee awarded Restricted Shares will have all voting rights with respect to
such Restricted Shares. Unless the Committee determines and sets forth in the
Award Agreement that Grantee will not be entitled to receive any dividends with
respect to such Restricted Shares, a Grantee will have the right to receive all
dividends in respect of such Restricted Shares, which dividends shall be either
deemed reinvested in additional shares of Restricted Shares, which shall remain
subject to the same forfeiture conditions applicable to the Restricted Shares to
which such dividends relate, or paid in cash if and at the time the Restricted
Shares are no longer subject to forfeiture, as the Committee shall set forth in
the Award Agreement. No dividends may be paid with respect to Restricted Shares
that are Forfeited.

 

22



--------------------------------------------------------------------------------

8.6 Escrow; Legends. The Committee may provide that the certificates for any
Restricted Shares if certified (x) shall be held (together with a stock transfer
form executed in blank by the Grantee) in escrow by the Secretary of the Company
until such Restricted Shares become non-Forfeitable or are Forfeited and/or
(y) shall bear an appropriate legend restricting the transfer of such Restricted
Shares under the Plan. If any Restricted Shares become nonforfeitable, the
Company shall cause certificates for such shares to be delivered without such
legend.

Article 9

Performance Units and Performance Shares

9.1 Grant of Performance Units and Performance Shares. Subject to and consistent
with the provisions of the Plan, Performance Units or Performance Shares may be
granted to any Eligible Person in such amounts and upon such terms, and at any
time and from time to time, as shall be determined by the Committee.

9.2 Value/Performance Goals. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number or value of Performance Units or Performance Shares that will be paid
to the Grantee. With respect to Covered Employees and to the extent the
Committee deems it appropriate to comply with Section 162(m) of the Code, all
performance goals shall be objective Performance Measures satisfying the
requirements for the Performance-Based Exception and shall be set by the
Committee within the time period prescribed by Section 162(m) of the Code and
related regulations.

(a) Each Performance Unit shall have an initial value that is established by the
Committee at the time of grant.

(b) Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant.

9.3 Earning of Performance Units and Performance Shares. After the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares shall be entitled to payment based on the level of achievement of
performance goals set by the Committee. If a Performance Unit or Performance
Share Award is intended to comply with the Performance-Based Exception, the
Committee shall certify the level of achievement of the performance goals in
writing before the Award is settled.

At the discretion of the Committee, the settlement of Performance Units or
Performance Shares may be in cash, Shares of equivalent value, or in some
combination thereof, as set forth in the Award Agreement provided that if is to
be in Shares, issuance of the Shares shall be subject to payment by the Grantee
in cash of the nominal value for each Share so issued.

If a Grantee is promoted, demoted or transferred to a different business unit of
the Company during a Performance Period, then, to the extent the Committee
determines that the Award, the performance goals, or the Performance Period are
no longer appropriate, the Committee may adjust, change, eliminate or cancel the
Award, the performance goals, or the applicable Performance Period, as it deems
appropriate in order to make them appropriate and comparable to the initial
Award, the performance goals, or the Performance Period.

 

23



--------------------------------------------------------------------------------

Unless the Committee determines and sets forth in the Award Agreement that a
Grantee will not be entitled to receive any dividends or Dividend Equivalents
declared with respect to Shares deliverable in connection with grants of
Performance Units or Performance Shares, the Grantee shall have the right to
vote the Shares in respect of such Performance Shares and the right to receive
any dividends or Dividend Equivalents in respect of such Performance Units and
Performance Shares, which dividends and Dividend Equivalents shall either be
deemed reinvested in additional Shares of Performance Units or Performance
Shares, as applicable, which shall remain subject to the same forfeiture
conditions applicable to the Performance Units or Performance Shares to which
such dividends and Dividend Equivalents relate, or paid in cash if and at the
time the Performance Units or Performance Shares are payable and/or no longer
subject to forfeiture, as the Committee shall set forth in the Award Agreement.
No dividends or Dividend Equivalents may be paid on Performance Units or
Performance Shares that are forfeited.

Article 10

Deferred Stock and Restricted Stock Units

10.1 Grant of Deferred Stock and Restricted Stock Units. Subject to and
consistent with the provisions of the Plan, the Committee, at any time and from
time to time, may grant Deferred Stock and/or Restricted Stock Units to any
Eligible Person, in such amount and upon such terms as the Committee shall
determine. Deferred Stock must conform in form and substance with applicable
regulations promulgated under Section 409A of the Code and with Article 17 to
ensure that the Grantee is not subjected to tax penalties under Section 409A of
the Code with respect to such Deferred Stock.

10.2 Vesting and Delivery.

(a) Delivery of Shares subject to a Deferred Stock grant will occur upon
expiration of the deferral period or upon the occurrence of one or more of the
distribution events described in Section 409A(a)(2) of the Code as specified by
the Committee in the Grantee’s Award Agreement for the Award of Deferred Stock.
An Award of Deferred Stock may be subject to such substantial risk of forfeiture
conditions as the Committee may impose, which conditions may lapse at such times
or upon the achievement of such objectives as the Committee shall determine at
the time of grant or thereafter. Unless otherwise determined by the Committee,
to the extent that the Grantee has a Termination of Affiliation while the
Deferred Stock remains subject to a substantial risk of forfeiture, such
Deferred Shares shall be forfeited, unless the Committee determines that such
substantial risk of forfeiture shall lapse in the event of the Grantee’s
Termination of Affiliation due to death, Disability, or involuntary termination
by the Company or an Affiliate without “Cause.”

(b) Delivery of Shares subject to a grant of Restricted Stock Units shall occur
no later than the 15th day of the third month following the end of the taxable
year of the Grantee or the fiscal year of the Company in which the Grantee’s
rights under such Restricted Stock Units are no longer subject to a substantial
risk of forfeiture as defined in final regulations under Section 409A of the
Code. Unless otherwise determined by the Committee, to the extent that the
Grantee has a Termination of Affiliation while the Restricted Stock Units
remains subject to a substantial risk of forfeiture, such Restricted Stock Units
shall be forfeited, unless the Committee determines that such substantial risk
of forfeiture shall lapse in the event of the Grantee’s Termination of
Affiliation due to death, Disability, or involuntary termination by the Company
or an Affiliate without Cause.

10.3 Voting and Dividend Equivalent Rights Attributable to Deferred Stock and
Restricted Stock Units. A Grantee awarded Deferred Stock or Restricted Stock
Units will have no voting rights with respect to such Deferred Stock or
Restricted Stock Units prior to the delivery of Shares in settlement of such
Deferred Stock and/or Restricted Stock Units. Unless the Committee determines
and sets forth in the Award Agreement that a Grantee will not be entitled to
receive any such Dividend Equivalents with respect to such Deferred Stock or
Restricted

 

24



--------------------------------------------------------------------------------

Stock Units, the Grantee will have the right to receive Dividend Equivalents in
respect of Deferred Stock and/or Restricted Stock Units, which Dividend
Equivalents shall be either deemed reinvested in additional Shares of Deferred
Stock or Restricted Stock Units, as applicable, which shall remain subject to
the same forfeiture conditions applicable to the Deferred Stock or Restricted
Stock Units to which such Dividend Equivalents relate, or paid in cash if and at
the time the Deferred Stock or Restricted Stock Units are no longer subject to
forfeiture and deliverable, as the Committee shall set forth in the Award
Agreement. No Dividend Equivalents may be paid on Deferred Stock or Restricted
Stock Units that are Forfeited.

Article 11

Dividend Equivalents

The Committee is authorized to grant Awards of Dividend Equivalents alone or in
conjunction with other Awards; provided, however, that no Dividend Equivalents
may be granted in conjunction with any grant of Options or SARs, and no Dividend
Equivalents may be paid on any Awards other than Options and SARs unless and
until the Awards become vested, nonforfeitable and/or payable. The Committee may
provide that Dividend Equivalents not paid in connection with an Award shall
either be (i) paid or distributed in cash when the Dividend Equivalents or
Awards to which such Dividend Equivalents relate become vested, nonforfeitable
and/or payable or (ii) deemed to have been reinvested in additional Dividends
Equivalents or Awards.

Article 12

Bonus Shares

Subject to the terms of the Plan, the Committee may grant Bonus Shares to any
Eligible Person, in such amount and upon such terms and at any time and from
time to time as shall be determined by the Committee.

Article 13

Other Stock-Based Awards

The Committee is authorized, subject to limitations under Applicable Law, to
grant such other Awards that are denominated or payable in, valued in whole or
in part by reference to, or otherwise based on, or related to, Shares, as deemed
by the Committee to be consistent with the purposes of the Plan, including
Shares awarded which are not subject to any restrictions or conditions,
convertible or exchangeable debt securities or other rights convertible or
exchangeable into Shares, and Awards valued by reference to the value of
securities of or the performance of specified Affiliates. Subject to and
consistent with the provisions of the Plan, the Committee shall determine the
terms and conditions of such Awards. Except as provided by the Committee, Shares
delivered pursuant to a purchase right granted under this Article 13 shall be
purchased for such consideration, paid for by such methods and in such forms,
including cash, Shares, outstanding Awards or other property, as the Committee
shall determine.

 

25



--------------------------------------------------------------------------------

Article 14

Non-Employee Director Awards

Subject to the terms of the Plan, the Committee may grant Awards to any
Non-Employee Director, in such amount and upon such terms and at any time and
from time to time as shall be determined by the Committee in its sole
discretion.

Article 15

Cash Incentive Awards

15.1 Cash Incentive Awards. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash Incentive Awards to
any Eligible Person in such amounts and upon such terms, including the
achievement of specific performance goals during the Performance Period, as the
Committee may determine. With respect to Covered Employees and to the extent the
Committee deems it appropriate to comply with Section 162(m) of the Code, all
performance goals shall be objective Performance Measures satisfying the
requirements for the Performance-Based Exception and shall be set by the
Committee within the time period prescribed by Section 162(m) of the Code and
related regulations. An Eligible Person may have more than one Cash Incentive
Award outstanding at any time. For instance, the Committee may grant an Eligible
Person one Cash Incentive Award with a calendar year or fiscal year Performance
Period (an annual incentive bonus) and a separate Cash Incentive Award with a
Performance Period that covers more than one calendar or fiscal year (a
long-term cash incentive bonus).

15.2 Value of Cash Incentive Awards. Each Cash Incentive Award shall specify a
payment amount or payment range as determined by the Committee. The Committee
shall establish performance goals applicable to each Cash Incentive Award in its
discretion and the amount that will be paid to the Grantee pursuant to such Cash
Incentive Award if the applicable performance goals for the Performance Period
are met.

15.3 Payment of Cash Incentive Awards. Payment, if any, with respect to a Cash
Incentive Award shall be made in cash in accordance with the terms of the Award
Agreement; provided, however, that if the Award Agreement does not specify a
payment date with respect to a Cash Incentive Award, payment of the Cash
Incentive Award will be made no later than the 15th day of the third month
following the end of the taxable year of the Grantee or the fiscal year of the
Company during which the Performance Period ends.

15.4 Termination of Affiliation. The Committee shall determine the extent to
which a Grantee shall have the right to receive Cash Incentive Awards following
his or her Termination of Affiliation. Such provisions shall be determined in
the sole discretion of the Committee, such provisions may be included in an
Award Agreement entered into with each Grantee, but need not be uniform among
all Cash Incentive Awards granted pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.

 

26



--------------------------------------------------------------------------------

Article 16

Amendment, Modification, and Termination

16.1 Amendment, Modification, and Termination. Subject to Section 16.2, the
Board may, at any time and from time to time, alter, amend, suspend, discontinue
or terminate the Plan in whole or in part without the approval of the Company’s
shareholders, except that (a) any amendment or alteration shall be subject to
the approval of the Company’s shareholders if such shareholder approval is
required by any Applicable Law, and (b) the Board may otherwise, in its
discretion, determine to submit other such amendments or alterations to
shareholders for approval.

16.2 Awards Previously Granted. Except as otherwise specifically permitted in
the Plan or an Award Agreement, no termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Grantee of such Award.

Article 17

Compliance with Code Section 409A

17.1 Awards Subject to Code Section 409A. The provisions of this Article 17
shall apply to any Award or portion thereof that is or becomes deferred
compensation subject to Code Section 409A (a “409A Award”), notwithstanding any
provision to the contrary contained in the Plan or the Award Agreement
applicable to such Award.

17.2 Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Code Section 409A, the following rules shall apply to any deferral
and/or elections as to the form or timing of distributions (each, an “Election”)
that may be permitted or required by the Committee with respect to a 409A Award:

(a) Any Election must be in writing and specify the amount being deferred, and
the time and form of distribution (i.e., lump sum or installments) as permitted
by this Plan. An Election may but need not specify whether payment will be made
in cash, Shares or other property.

(b) Any Election shall become irrevocable as of the deadline specified by the
Committee, which shall not be later than December 31 of the year preceding the
year in which services relating to the Award commence; provided, however, that
if the Award qualifies as “performance-based compensation” for purposes of Code
Section 409A and is based on services performed over a period of at least twelve
(12) months, then the deadline may be no later than six (6) months prior to the
end of such Performance Period.

(c) Unless otherwise provided by the Committee, an Election shall continue in
effect until a written election to revoke or change such Election is received by
the Committee, prior to the last day for making an Election for the subsequent
year.

17.3 Subsequent Elections. Except as otherwise permitted or required by Code
Section 409A, any 409A Award that permits a subsequent Election to further defer
the distribution or change the form of distribution shall comply with the
following requirements:

(a) No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made;

 

27



--------------------------------------------------------------------------------

(b) Each subsequent Election related to a distribution upon separation from
service, a specified time, or a change in control as defined in Section 17.4(e)
must result in a delay of the distribution for a period of not less than five
(5) years from the date such distribution would otherwise have been made; and

(c) No subsequent Election related to a distribution to be made at a specified
time or pursuant to a fixed schedule shall be made less than twelve (12) months
prior to the date the first scheduled payment would otherwise be made.

17.4 Distributions Pursuant to Deferral Elections. Except as otherwise permitted
or required by Code Section 409A, no distribution in settlement of a 409A Award
may commence earlier than:

(a) Separation from Service;

(b) The date the Participant becomes Disabled (as defined in Section 2.14(b);

(c) The Participant’s death;

(d) A specified time (or pursuant to a fixed schedule) that is either
(i) specified by the Committee upon the grant of the Award and set forth in the
Award Agreement or (ii) specified by the Grantee in an Election complying with
the requirements of Section 17.2 and/or 17.3, as applicable; or

(e) A change in control of the Company within the meaning of Treasury Regulation
Section 1.409A-3(h)(5).

17.5 Six Month Delay. Notwithstanding anything herein or in any Award Agreement
or Election to the contrary, to the extent that distribution of a 409A Award is
triggered by a Grantee’s Separation from Service, if the Grantee is then a
“specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)), no
distribution may be made before the date which is six (6) months after such
Grantee’s Separation from Service, or, if earlier, the date of the Grantee’s
death.

17.6 Death or Disability. Unless the Award Agreement otherwise provides, if a
Grantee dies or becomes Disabled before complete distribution of amounts payable
upon settlement of a 409A Award, such undistributed amounts, to the extent
vested, shall be distributed as provided in the Participants Election. If the
Participant has made no Election with respect to distributions upon death or
Disability, all such distributions shall be paid in a lump sum within 90 days
following the date of the Participant’s death or Disability.

17.7 No Acceleration of Distributions. This Plan does not permit the
acceleration of the time or schedule of any distribution under a 409A Award,
except as provided by Code Section 409A and/or applicable regulations or rulings
issued thereunder.

Article 18

Withholding

18.1 Required Withholding.

(a) The Committee in its sole discretion may provide that when taxes are to be
withheld in connection with the exercise of an Option or SAR, or upon the lapse
of restrictions on Restricted Shares, or

 

28



--------------------------------------------------------------------------------

upon the transfer of Shares, or upon payment of any other benefit or right under
this Plan (the date on which such exercise occurs or such restrictions lapse or
such payment of any other benefit or right occurs hereinafter referred to as the
“Tax Date”), the Grantee may elect to make payment for the withholding of
federal, state and local taxes, including Social Security and Medicare (“FICA”)
taxes by one or a combination of the following methods:

(i) payment of an amount in cash equal to the amount to be withheld (including
cash obtained through the sale of the Shares acquired on exercise of an Option
or SAR, upon the lapse of restrictions on Restricted Shares, or upon the
transfer of Shares, through a broker-dealer to whom the Grantee has submitted an
irrevocable instructions to deliver promptly to the Company, the amount to be
withheld);

(ii) delivering part or all of the amount to be withheld in the form of Shares
valued at its Fair Market Value on the Tax Date;

(iii) requesting the Company to withhold from those Shares that would otherwise
be received upon exercise of the Option or SAR, upon the lapse of restrictions
on Restricted Stock, or upon the transfer of Shares, a number of Shares having a
Fair Market Value on the Tax Date equal to the amount to be withheld; or

(iv) withholding from any compensation otherwise due to the Grantee.

The Committee in its sole discretion may provide that the maximum amount of tax
withholding upon exercise of an Option or SARs, upon the lapse of restrictions
on Restricted Shares, or upon the transfer of Shares, to be satisfied by
withholding Shares upon exercise of such Option or SAR, upon the lapse of
restrictions on Restricted Shares, or upon the transfer of Shares, pursuant to
clause (iii) above shall not exceed the minimum amount of taxes, including FICA
taxes, required to be withheld under federal, state and local law (unless
withholding additional amounts will not result in adverse financial accounting
consequences with respect to such Awards). An election by Grantee under this
subsection is irrevocable. Any fractional share amount and any additional
withholding not paid by the withholding or surrender of Shares must be paid in
cash. If no timely election is made, the Grantee must deliver cash to satisfy
all tax withholding requirements.

(b) Any Grantee who makes a Disqualifying Disposition (as defined in Section
6.4(f)) or an election under Section 83(b) of the Code shall remit to the
Company an amount sufficient to satisfy all resulting tax withholding
requirements in the same manner as set forth in subsection (a) (other than
(a)(iii) above).

18.2 Notification under Code Section 83(b). If the Grantee, in connection with
the exercise of any Option, or the grant of Restricted Shares, makes the
election permitted under Section 83(b) of the Code to include in such Grantee’s
gross income in the year of transfer the amounts specified in Section 83(b) of
the Code, then such Grantee shall notify the Company of such election within 10
days of filing the notice of the election with the Internal Revenue Service, in
addition to any filing and notification required pursuant to regulations issued
under Section 83(b) of the Code. The Committee may, in connection with the grant
of an Award or at any time thereafter, prohibit a Grantee from making the
election described above.

Article 19

Limitation on Benefits

Despite any other provisions of this Plan to the contrary, if the receipt of any
payments or benefits under this Plan would subject a Participant to tax under
Code Section 4999, the Committee may determine whether some amount of payments
or benefits would meet the definition of a “Reduced Amount.” If the Committee
determines

 

29



--------------------------------------------------------------------------------

that there is a Reduced Amount, the total payments or benefits to the
Participant under all Awards must be reduced to such Reduced Amount, but not
below zero, with the amounts to be reduced so as to maximize the aggregate Net
After Tax Receipts to the Participant. If the Committee determines that the
benefits and payments must be reduced to the Reduced Amount, the Company must
promptly notify the Participant of that determination, with a copy of the
detailed calculations by the Committee. All determinations of the Committee
under this Article 19 are final, conclusive and binding upon the Company and the
Participant. It is the intention of the Company and the Participant to reduce
the payments under this Plan only if the aggregate Net After Tax Receipts to the
Participant would thereby be increased. As result of the uncertainty in the
application of Code Section 4999 at the time of the initial determination by the
Committee under this Article 19, however, it is possible that amounts will have
been paid under the Plan to or for the benefit of a Participant which should not
have been so paid (“Overpayment”) or that additional amounts which will not have
been paid under the Plan to or for the benefit of a Participant could have been
so paid (“Underpayment”), in each case consistent with the calculation of the
Reduced Amount. If the Committee, based either upon the assertion of a
deficiency by the Internal Revenue Service against the Company or the
Participant, which the Committee believes has a high probability of success, or
controlling precedent or other substantial authority, determines that an
Overpayment has been made, any such Overpayment must be treated for all purposes
as a loan, to the extent permitted by applicable law, which the Participant must
repay to the Company together with interest at the applicable federal rate under
Code Section 7872(f)(2); provided, however, that no such loan may be deemed to
have been made and no amount shall be payable by the Participant to the Company
if and to the extent such deemed loan and payment would not either reduce the
amount on which the Participant is subject to tax under Code Section 1, 3101 or
4999 or generate a refund of such taxes. If the Committee, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, the Committee must promptly notify the Company of the
amount of the Underpayment, which then shall be paid promptly to the Participant
but no later than the end of the Participant’s taxable year next following the
Participant’s taxable year in which the determination is made that the
underpayment has occurred. For purposes of this Article 19, (i) “Net After Tax
Receipt” means the Present Value of a payment under this Plan net of all taxes
imposed on Participant with respect thereto under Code Sections 1, 3101 and
4999, determined by applying the highest marginal rate under Code Section 1
which applies to the Participant’s taxable income for the applicable taxable
year; (ii) “Present Value” means the value determined in accordance with Code
Section 280G(d)(4) and (iii) “Reduced Amount” means the smallest aggregate
amount of all payments and benefits under this Plan which (a) is less than the
sum of all payments and benefits under this Plan and (b) results in aggregate
Net After Tax Receipts which are equal to or greater than the Net After Tax
Receipts which would result if the aggregate payments and benefits under this
Plan were any other amount less than the sum of all payments and benefits to be
made under this Plan.

Article 20

Additional Provisions

20.1 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business and/or assets of the Company.

20.2 Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

20.3 Requirements of Law. The granting of Awards and the delivery of Shares
under the Plan shall be subject to all Applicable Laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. Notwithstanding any provision of the Plan or any
Award, Grantees shall not be entitled to exercise, or receive benefits under,
any Award, and the Company (and any Affiliate) shall not

 

30



--------------------------------------------------------------------------------

be obligated to deliver any Shares or deliver benefits to a Grantee, if such
exercise or delivery would constitute a violation by the Grantee or the Company
of any Applicable Law or regulation.

20.4 Securities Law Compliance.

(a) If the Committee deems it necessary to comply with any Applicable Law, the
Committee may impose any restriction on Awards or Shares acquired pursuant to
Awards under the Plan as it may deem advisable. In addition, if requested by the
Company and any underwriter engaged by the Company, Shares acquired pursuant to
Awards may not be sold or otherwise transferred or disposed of for such period
following the effective date of any registration statement of the Company filed
under the Securities Act as the Company or such underwriter shall specify
reasonably and in good faith, not to exceed 180 days in the case of the
Company’s initial public offering or 90 days in the case of any other public
offering. All certificates for Shares delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the SEC, any stock exchange upon which
Shares are then listed, any applicable securities law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. If so requested by the Company, the Grantee
shall make a written representation to the Company that he or she will not sell
or offer to sell any Shares unless a registration statement shall be in effect
with respect to such Shares under the Securities Act of 1933, as amended, and
any applicable state securities law or unless he or she shall have furnished to
the Company, in form and substance satisfactory to the Company, that such
registration is not required.

(b) If the Committee determines that the exercise or nonforfeitability of, or
delivery of benefits pursuant to, any Award would violate any Applicable Law,
then the Committee may postpone any such exercise, nonforfeitability or
delivery, as applicable, but the Company shall use all reasonable efforts to
cause such exercise, nonforfeitability or delivery to comply with all such
provisions at the earliest practicable date.

20.5 No Rights as a Shareholder. No Grantee shall have any rights as a
shareholder of the Company with respect to the Shares (other than Restricted
Shares) which may be deliverable upon exercise or payment of such Award until
such Shares have been delivered to him or her. Restricted Shares, whether held
by a Grantee or in escrow by the Secretary of the Company, shall confer on the
Grantee all rights of a shareholder of the Company, except as otherwise provided
in the Plan or Award Agreement. The Committee may in its discretion provide for
payment of interest on deferred cash dividends.

20.6 Employee Status. If the terms of any Award provide that it may be exercised
or paid only during employment or continued service or within a specified period
of time after termination of employment or continued service, the Committee may
decide to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service. For purposes of the Plan,
employment and continued service shall be deemed to exist between the
Participant and the Company and/or an Affiliate if, at the time of the
determination, the Participant is a director, officer, employee, consultant or
advisor of the Company or an Affiliate. A Participant on military leave, sick
leave or other bona fide leave of absence shall continue to be considered an
employee for purposes of the Plan during such leave if the period of leave does
not exceed three months, or, if longer, so long as the individual’s right to
re-employment with the Company or any of its Affiliates is guaranteed either by
statute or by contract. If the period of leave exceeds three months, and the
individual’s right to re-employment is not guaranteed by statute or by contract,
the employment shall be deemed to be terminated on the first day after the end
of such three-

 

31



--------------------------------------------------------------------------------

month period. Except as may otherwise be expressly provided in an Agreement,
Awards granted to a director, officer, employee, consultant or adviser shall not
be affected by any change in the status of the Participant so long as the
Participant continues to be a director, officer, employee, consultant or advisor
to the Company or any of its Affiliates (regardless of having changed from one
to the other or having been transferred from one entity to another). The
Participant’s employment or continued service shall not be considered
interrupted in the event the Committee, in its discretion and as specified at or
prior to such occurrence, determines there is no interruption in the case of a
spin-off, sale or disposition of the Participant’s employer from the Company or
an Affiliate, except that if the Committee does not otherwise specify such at or
such prior to such occurrence, the Participant will be deemed to have a
termination of employment or continuous service to the extent the Affiliate that
employs the Participant is no longer the Company or an entity that qualifies as
an Affiliate.

20.7 Nature of Payments. Unless otherwise specified in the Award Agreement,
Awards shall be special incentive payments to the Grantee and shall not be taken
into account in computing the amount of salary or compensation of the Grantee
for purposes of determining any pension, retirement, death or other benefit
under (a) any pension, retirement, profit sharing, bonus, insurance or other
employee benefit plan of the Company or any Affiliate, except as such plan shall
otherwise expressly provide, or (b) any agreement between (i) the Company or any
Affiliate and (ii) the Grantee, except as such agreement shall otherwise
expressly provide.

20.8 Non-Exclusivity of Plan. Neither the adoption of the Plan by the Board nor
its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for employees or Non-Employee Directors as it
may deem desirable.

20.9 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Georgia, other than
its laws respecting choice of law.

20.10 Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Grantee pursuant to an Award, nothing
contained in the Plan or any Award Agreement shall give any such Grantee any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Shares or other property pursuant to any Award which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines.

20.11 Affiliation. Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
any Grantee’s employment or consulting contract at any time, nor confer upon any
Grantee the right to continue in the employ of or as an officer of or as a
consultant to the Company or any Affiliate.

20.12 Participation. No employee or officer shall have the right to be selected
to receive an Award under this Plan or, having been so selected, to be selected
to receive a future Award.

 

32



--------------------------------------------------------------------------------

20.13 Military Service. Awards shall be administered in accordance with Section
414(u) of the Code and the Uniformed Services Employment and Reemployment Rights
Act of 1994.

20.14 Construction. The following rules of construction will apply to the Plan:
(a) the word “or” is disjunctive but not necessarily exclusive, and (b) words in
the singular include the plural, words in the plural include the singular, and
words in the neuter gender include the masculine and feminine genders and words
in the masculine or feminine gender include the other neuter genders.

20.15 Headings. The headings of articles and sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.

20.16 Obligations. Unless otherwise specified in the Award Agreement, the
obligation to deliver, pay or transfer any amount of money or other property
pursuant to Awards under this Plan shall be the sole obligation of a Grantee’s
employer; provided that the obligation to deliver or transfer any Shares
pursuant to Awards under this Plan shall be the sole obligation of the Company.

20.17 No Right to Continue in Service or Employment. Nothing in the Plan or any
Award Agreement shall confer upon any Non-Employee Director the right to
continue to serve as a director of the Company. Nothing contained in the Plan or
any Agreement shall confer upon any Participant any right with respect to the
continuation of employment or service by the Company or any Affiliate or
interfere in any way with the right of the Company or any Affiliate, subject to
the terms of any separate employment agreement to the contrary, at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant.

20.18 Miscellaneous.

(a) No person shall have any claim or right to receive an Award hereunder. The
Committee’s granting of an Award to a Participant at any time shall neither
require the Committee to grant any other Award to such Participant or other
person at any time or preclude the Committee from making subsequent grants to
such Participant or any other person.

(b) Agreements evidencing Awards under the Plan shall contain such other terms
and conditions, not inconsistent with the Plan, as the Committee may determine
in its sole discretion, including penalties for the commission of competitive
acts or other actions detrimental to the Company. Notwithstanding any other
provision hereof, the Committee shall have the right at any time to deny or
delay a Participant’s exercise of Options or the settlement of an Award if such
Participant is reasonably believed by the Committee (i) to be engaged in
material conduct adversely affecting the Company or (ii) to be contemplating
such conduct, unless and until the Committee shall have received reasonable
assurance that the Participant is not engaged in, and is not contemplating, such
material conduct adverse to the interests of the Company.

(c) Participants are and at all times shall remain subject to the securities
trading policies adopted by the Company from time to time throughout the period
of time during which they may exercise Options, Stock Appreciation Rights or
sell shares of Company Stock acquired pursuant to the Plan.

(d) Notwithstanding any other provision of this Plan, (i) the Company shall not
be obliged to issue any shares pursuant to an Award unless at least the par
value of such newly issued share has been

 

33



--------------------------------------------------------------------------------

fully paid in advance in accordance with Applicable Law (which requirement may
mean the holder of an Award is obliged to make such payment) and (ii) the
Company shall not be obliged to issue or deliver any shares in satisfaction of
Awards until all legal and regulatory requirements associated with such issue or
delivery have been complied with to the satisfaction of the Committee.

(e) Awards shall be subject to any compensation recovery policy adopted by the
Company from time to time, including, without limitation, policies adopted to
comply with Applicable Law.

(f) By accepting Awards and as a condition to the exercise of Awards and the
enjoyment of any benefits of the Plan, including participation therein, each
Participant agrees to be bound by and subject to non-competition,
confidentiality and invention ownership agreements acceptable to the Committee
or any officer or director to whom the Committee elects to delegate such
authority.

(g) Notwithstanding any other provision of the Plan or any Agreement to the
contrary, a Participant shall forfeit any and all rights under an Award upon
receipt of notice from the Company or an Affiliate that the Participant will
incur a Termination of Affiliation by the Company or such Affiliate for Cause.

 

34